62 F.3d 1415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry TOMEY, Plaintiff-Appellant,andDarwin BOGGS, Plaintiff,v.William C. DUNCIL, Warden, Huttonsville Correctional Center;Nicholas J. Hun, Commissioner of Department of Corrections,West Virginia;  Manford Holland, Commissioner, Programs,Department of Corrections;  Roy White, Administrator,Huttonsville Correctional Center;  Doctor Hart, MedicalPhysician for Huttonsville Correctional Center, Defendants-Appellees.
No. 95-6508.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1995.Decided August 10, 1995.

Jerry Tomey, Appellant Pro Se.  Leslie K. Kiser, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, WV;  Bridgette R. Wilson, BUSCH & TALBOTT, Elkins, WV, for Appellees.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment as to some Defendants and denying other Defendants' motion to dismiss.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED